Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16, 17, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim is not clear as to whether the first intensity recited in line 3 and the second intensity recited in line 5 must be different or can be the same.  For the purposes of examination, the examiner is interpreting the claim to mean that they are not the same. 
Claims 2-13, 16, 17, and 19-23 are indefinite by virtue of their claim dependency upon in indefinite claim 1.
Claim 9 is further indefinite because it is not clear whether “a second intensity” in line 9 is an additional intensity from the “second intensity” already recited in parent claim 1 or the same one.
Claim 20 is further indefinite because it is not clear whether the plurality of intensities and time intervals recited in lines 3 and 4 are in addition to those recited in parent claim 1 or additional ones.

Allowable Subject Matter
Claims 1-13, 16, 17, and 19-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 would be allowable because the prior art fails to teach or fairly suggest a method for determining a parameter of a photodetector in a particle analyzer, the method comprising: irradiating a photodetector positioned in a particle analyzer with a light source at a first intensity for a first predetermined time interval; irradiating the photodetector with the light source at a second intensity, different from the first intensity, for a second predetermined time interval; integrating data signals from the photodetector over a period of time comprising the first predetermined interval and the second predetermined interval; and determining one or more parameters of the photodetector based on the integrated data signals.
Claims 2-13, 16, 17, and 19-23 would be allowable by virtue of their claim dependency upon otherwise allowable claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references made of record disclose methods and systems of general interest and related to particle analyzers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878